PER CURLAM.
Plaintiff brought suit on two patents the validity and infringement of which defendant contested. The District Court found for the defendant and dismissed the suit for want of equity. In disposing of the suit, Judge Geiger filed an opinion reported in (D. C.) 17 F.(2d) 279, which very fully discusses the validity of the patents. We have studied it thoroughly in the light of the exhaustive brief which appellant has filed, and we are convinced that the District Court reached the correct conclusion. The opinion of the District Court is so complete, and the reasons for the conclusion are so well stated, that further discussion of the merits by this court would be unjustifiable.
The decree is affirmed.